      Case 2:18-cv-03061-MCE-AC Document 59 Filed 07/23/19 Page 1 of 2


 1 GREGORY P. STONE (State Bar No. 78329)
   gregory.stone@mto.com
 2 JEREMY K. BEECHER (State Bar No. 301272)
   Jeremy.beecher@mto.com
 3 MUNGER, TOLLES & OLSON LLP
   350 South Grand Avenue, Fiftieth Floor
 4 Los Angeles, California 90071-3426
   Telephone:    (213) 683-9100
 5 Facsimile:    (213) 687-3702

 6 CAROLYN HOECKER LUEDTKE (State Bar No. 207976)
   carolyn.luedtke@mto.com
 7 MUNGER, TOLLES & OLSON LLP
   560 Mission Street, Twenty-Seventh Floor
 8 San Francisco, California 94105
   Telephone:     (415) 512-4000
 9 Facsimile:     (415) 512-4077

10 Attorneys for Plaintiff Intel Corporation

11

12
                                   UNITED STATES DISTRICT COURT
13
                                  EASTERN DISTRICT OF CALIFORNIA
14
                                         SACRAMENTO DIVISION
15

16
     INTEL CORPORATION,                                   Case No. 2:18-cv-03061-MCE-AC
17
                    Plaintiff,                            Amended Notice of Motion and Motion to
18                                                        Compel Discovery from Non-Party Micron
              vs.                                         Technology, Inc.
19
   DOYLE RIVERS, an individual, and DOES 1                Judge:     Hon. Allison Claire
20 through 10, inclusive,                                 Date:      September 11, 2019
                                                          Time:      10:00 a.m.
21                  Defendant.                            Crtrm.:    26

22

23
              TO MICRON TECHNOLOGY, INC. AND ITS ATTORNEYS OF RECORD:
24
              PLEASE TAKE NOTICE that on September 11, 2019, at 10:00 a.m., or as soon thereafter
25
     as the matter can be heard by the above-entitled Court located at 501 I Street, Sacramento, CA
26
     95814, in Courtroom 26, Plaintiff Intel Corporation will and hereby does move the Court for an
27

28

     42517490.1
                    Motion to Compel Discovery Responses from Non-party Micron Technology, Inc.
      Case 2:18-cv-03061-MCE-AC Document 59 Filed 07/23/19 Page 2 of 2


 1 order compelling Non-Party Micron Technology, Inc. to respond adequately to Intel’s document

 2 subpoena on Micron.

 3            Specifically, Intel asks the Court to enter an order compelling Micron to respond to

 4 Requests for Document Production Nos. 1 through 12 because those Requests are reasonably

 5 calculated to lead to the discovery of admissible evidence, are not overbroad, unnecessary or

 6 unduly burdensome, and, as to Request for Document Production No. 9, are not barred by

 7 California law.

 8            Intel further asks the Court to enter an order compelling Micron to conduct a diligent

 9 search for documents responsive to Intel’s subpoena by (1) searching all likely sources of relevant

10 information, including the hard drive of Rivers’ Micron-issued laptop as well as any shared hard

11 drives, networks and servers to which Rivers had access while employed at Micron and (2)

12 conducting searches of custodians other than Rivers who are likely to possess relevant

13 information. These steps, which Micron so far will not agree to undertake, are essential

14 components of a diligent search for information responsive to Intel’s subpoena and impose no

15 undue burden or cost on Micron, particularly in light of Intel’s need for such discovery and

16 Micron’s exclusive access to it.

17            This Motion is based upon this Notice of Motion, on the Joint Statement Regarding

18 Discovery Disagreement to be filed timely before the hearing date, on any declarations and
19 exhibits attached thereto, on the papers and pleadings on file herein, and on such oral and

20 documentary evidence as may be presented to the Court at the time of the hearing of the Motion or

21 otherwise.

22

23 DATED: July 23, 2019                            MUNGER, TOLLES & OLSON LLP

24

25
                                                   By:         /s/ Carolyn Hoecker Luedtke
26                                                      CAROLYN HOECKER LUEDTKE
                                                   Attorneys for Plaintiff Intel Corporation
27

28

     42517490.1                                          -2-
                     Motion to Compel Discovery Responses from Non-party Micron Technology, Inc.
